EXHIBIT 21 LIST OF SUBSIDIARIES EXHIBIT 21 LIST OF SUBSIDIARIES Worldwide Strategies Incorporated has the following subsidiaries: Worldwide Business Solutions Incorporated, a Colorado corporation, which does not do business under any other name. Worldwide Business Solutions Limited, a United Kingdom corporation, a subsidiary of Worldwide Business Solutions Incorporated, which does not do business under any other name. Centric Rx, Inc., a Nevada corporation, which does not do business under any other name
